DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/30/2020. The examiner acknowledges the amendments to claims 12, 19, and 29-30. Claims 13-16, 22, 24, 28, 31, and 35-38 are cancelled. Claims 1-11 are withdrawn. Claims 12, 17-21, 23, 25-27, 29-30, 32-34 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 11/05/2018, with respect to the USC 103 rejections of claims 12, 17-21, 23, 25-27, 29-30, 32-34 have been fully considered and are persuasive.  The USC 103 rejections of claims 12, 17-21, 23, 25-27, 29-30, and 32-34 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to Groups I and II, non-elected without traverse in the Remarks filed 11/05/2018.  Accordingly, claims 1-11 been cancelled.

Allowable Subject Matter
Claims 12, 17-21, 23, 25-27, 29-30, and 32-34 allowed.

Claims 12 and 29-30 are allowed because they comprise allowable subject matter pertaining to a novel swallowing evaluation system comprising a novel trained processing unit, the training of the trained processing unit comprising repeating the steps of providing a tagged foodstuff, taking the vibration and video fluoroscopy measurements, and providing an assessment of the swallowing process.
WO 2013086615 A1 to Chau, et al. (cited by Applicant, hereinafter Chau), discloses a swallowing evaluation system comprising a trained processing unit (Fig 6). However, Chau does not specifically disclose repeating the steps of providing a tagged foodstuff, taking the vibration and video fluoroscopy measurements, and providing an assessment of the swallowing process at least once as claimed in claims 12 and 29-30.
Claims 17-21, 23, 25-27, and 32-34 are allowed for depending on the allowable subject matter of claims 12 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791